DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

Claims 1, 8, 13 and 15-17 are objected to because of the following informalities: 
Claims 1, 13, 17 in lines 6/5/9 respectively, “the at least one of the dSON” should be replaced by “at least one of the dSON”.
Claim 8 in line 3, “receive, from a second dSON of the cluster” should be replaced by “receive, from a second dSON of  a cluster”.
Claims 8, 16 in lines 7, “based on the performance of the dSON” should be replaced by “based on the performance of  the at least one of the dSON”.
             Claim 15 in line 7, “based on the performance indicator” should be replaced by “based on the at least one performance indicator”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. US 11,019,644 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/302,504 (Instant)
US 11,019,644 B2
1. A device associated with a middle-tier self-organizing network (mSON), comprising: one or more processors, configured to: send, to a distributed self-organizing network (dSON) associated with a base station, at least one of an operating profile or a usage schedule; receive, from the dSON, performance information associated with the at least one of the dSON or the base station; process the performance information to determine a performance of the at least one of the dSON or the base station; identify, based on the performance information, at least one of a second operating profile or a second usage schedule; and send, to the dSON, the at least one of the second operating profile or the second usage schedule.
2.	The device of claim 1, wherein the one or more processors are further configured to: 
receive, from a centralized distributed self-organizing network (cSON), one or more of a plurality of operating profiles, including the operating profile and the second operating profile, or a plurality of usage schedules, including the usage schedule and the second usage schedule.
4.	The device of claim 1, wherein the one or more processors are further configured 
to: select, based on obtaining information concerning at least one of a capability of the base station or a performance indicator of the base station, the at least one of the operating profile or the usage schedule, wherein sending the at least one of the operating profile or the usage schedule is based on selecting the at least one of the operating profile or the usage schedule.

8.	The device of claim 1, wherein the one or more processors are further configured to: 
receive, from a second dSON of the cluster, second performance information concerning the second dSON; process the second performance information to determine a performance of the second dSON; and determine, based on the performance of the dSON and the second dSON, a performance of the cluster, wherein identifying the at least one of the second operating profile or the second usage schedule is based on determining the performance of the cluster.

1. A device associated with a middle-tier self-organizing network (mSON), comprising: 
one or more memories; and one or more processors, communicatively coupled to the one or more memories, to:  obtain configuration parameters concerning a cluster, one or more operating profiles, and one or more usage schedules respectively associated with the one or more operating profiles, from a centralized self-organizing network (cSON), wherein the cluster includes one or more distributed self-organizing networks (dSONs) and one or more base stations that are associated with the one or more dSONs, and wherein the configuration parameters provide identification information of the one or more dSONs, and capability information of one or more capabilities of the one or more base stations; identify, based on the identification information, a dSON of the one or more dSONs; select, based on identifying the dSON and the capability information, an operating profile of the one or more operating profiles, and a respective usage schedule of the one or more usage schedules, for the dSON, wherein the dSON is to apply the operating profile to a base station of the one or more base stations according to the respective usage schedule to control a functionality of the base station;  generate, based on the configuration parameters, monitoring information of the base station; 
and send the operating profile, the respective usage schedule, and the monitoring information to the dSON.
2. The device of claim 1, wherein the one or more processors are further to: receive performance information from the dSON; select, based on the performance information, a different operating profile, of the one or more operating profiles, and a respective different usage schedule of the one or more usage schedules; and send the different operating profile and the respective different usage schedule to the dSON.
4. The device of claim 1, wherein the one or more processors are further to: receive, from the dSON, after sending the operating profile, the respective usage schedule, and the monitoring information to the dSON, performance information concerning the dSON; receive, from one or more additional dSONs in the cluster, additional performance information concerning the one or more additional dSONs; determine a performance of the cluster based on the performance information concerning the dSON and the additional performance information concerning the one or more additional dSONs; select, based on the performance of the cluster, a different operating profile, of the one or more operating profiles, and a respective different usage schedule of the one or more usage schedules; and send the different operating profile and the respective different usage schedule to the dSON.


Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12  of U.S. Patent No. US 11,019,644 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/302,504 (Instant)
US 11,019,644 B2
13.	A method, comprising: sending, by a middle-tier self-organizing network (mSON) to a distributed self- organizing network (dSON) associated with a base station, at least one of an operating profile or a usage schedule; receiving, by the mSON, performance information associated with the at least one of the dSON or the base station, from the dSON;
processing, by the mSON, the performance information to determine a performance of the at least one of the dSON or the base station;
identifying, by the mSON and based on the performance information, at least one of a second operating profile or a second usage schedule; and sending, by the mSON, the at least one of the second operating profile or the second usage schedule to the dSON.
16. The method of claim 13, wherein  the mSON, the dSON, and the base station are part of a cluster of a wireless telecommunications network, and further comprising: receiving, from a second dSON, second performance information concerning the second dSON; processing the second performance information to determine a performance of the second dSON; and determining, by the mSON based on the performance of the dSON and the second dSON, a performance of the cluster, wherein identifying the at least one of the second operating profile or the second usage schedule is based on determining the performance of the cluster.





10. A method, comprising: obtaining, by a distributed self-organizing network (dSON), an operating profile, a usage schedule, and monitoring information from a middle-tier self-organizing network (mSON), wherein the dSON is associated with a base station, wherein the monitoring information provides criteria for monitoring at least one performance indicator of the base station, and wherein the at least one performance indicator relates to a performance of the base station in a wireless telecommunications network that includes the dSON and the base station; applying, by the dSON, the operating profile according to the usage schedule to control operation of the base station;  identifying, by the dSON and based on the monitoring information, a performance threshold associated with the at least one performance indicator; determining, by the dSON, whether the at least one performance indicator satisfies the performance threshold; 
generating, by the dSON and based on determining whether the at least one performance indicator satisfies the threshold, performance information of the base station in the wireless telecommunications network, 
wherein the performance information includes at least one of: a number of times the at least one performance indicator satisfied the performance threshold; or an amount of time the at least one performance indicator satisfied the performance threshold; and sending, by the dSON, the performance information to the mSON.
11. The method of claim 10, further comprising: obtaining, after sending the performance information to the mSON, a different operating profile and a different usage schedule; and applying the different operating profile according to the different usage schedule.
12. The method of claim 11, further comprising: monitoring, after applying the different operating profile according to the different usage schedule and based on the monitoring information, the at least one performance indicator of the base station; generating, by the dSON and based on the monitoring of the at least one performance indicator after applying the different operating profile according to the different usage schedule, an additional performance information; and sending, by the dSON, the additional performance information to the mSON.


Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. US 11,019,644 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .

Application No. 17/302,504 (Instant)
US 11,019,644 B2
17.	A non-transitory computer-readable medium storing instructions, the instructions compnsmg: one or more instructions that, when executed by one or more processors associated with a centralized self-organizing network (cSON), cause the one or more processors to: generate, for a cluster including a distributed self-organizing networks (dSON) and a base station, at least one of an operating profile or a usage schedule; receive, based on sending the at least one of the operating profile or the usage schedule to a middle-tier self-organizing network (mSON), performance information concerning the at least one of the dSON or the base station; and perform, based on receiving the performance information, one or more actions associated with the cluster.
19.	The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to: determine configuration parameters concerning the cluster, wherein receiving performance information is further based on sending the configuration parameters.
20.	The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to perform at least one of: generate, by the performance information, one or more instructions to control at least one antenna of the base station; or update, based on the performance information, a machine learning model that generates the at least one of the operating profile or the usage schedule.
16. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors associated with a centralized self-organizing network (cSON), cause the one or more processors to: determine a cluster of a wireless telecommunications network, wherein the cluster includes one or more distributed self-organizing networks (dSONs) and one or more base stations; determine configuration parameters concerning the cluster, wherein the configuration parameters include one or more operational requirements supported by at least one of the one or more dSONs or the one or more base stations; 
generate, based on the one or more operational requirements, one or more operating profiles and one or more respective usage schedules; send the configuration parameters, the one or more operating profiles, and the one or more respective usage schedules to a middle-tier self-organizing network (mSON);  and receive, from the mSON, after sending the configuration parameters, the one or more operating profiles, and the one or more respective usage schedules, performance information concerning a dSON, of the one or more dSONs, that applied an operating profile, of the one or more operating profiles, according to a respective usage schedule, of the one or more respective usage schedules.
17. The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, that cause the one or more processors to generate the one or more operating profiles and the one or more respective usage schedules, cause the one or more processors to: generate, using a machine learning model, the one or more operating profiles and the one or more respective usage schedules, wherein the machine learning model has been trained using historical performance information concerning the one or more dSONs.



Similarly all other dependent claims of the instant application (Application No. 17/302,504) are  rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of U.S. Patent No. US 11,019,644 B2. Although those claims at issue are not identical, they are not patentably distinct from each other because combination of those dependent claims  are “anticipated by” the combination of dependent claims of U.S. Patent No. US 11,019,644 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over ParulKar et al. (2017/0019811 as submitted in IDS), ParulKar, hereinafter, in view of Prasad et al. (2020/0077287 as submitted in IDS), Prasad hereinafter.

Re. claims 1 and 13, ParulKar teaches a method (Fig. 4-5 & ¶0084 - operations 400 can be performed using one or more of: RMS 210 (interpreted as a mSON/middle-tier self-organizing network, dSON is associated with cellular nodes and cSON is associated with backhaul networks as shown in Fig. 2A-2C, see ¶0011) including RAN optimization module 214 or RAN management module 224) and a device (Fig. 6B, RMS, 210) associated with a middle-tier self-organizing network (mSON) (Fig. 2A-2C, 210 / Fig. 6B, RMS), comprising: one or more processors (Fig. 6B, 612), configured to: receive, from the dSON, performance information associated with the at least one of the dSON or the base station; process the performance information to determine a performance of the at least one of the dSON or the base station (Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. ); identify, based on the performance information, at least one of a second operating profile or a second usage schedule (Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Also, see ¶0084); and send, to the dSON, the at least one of the second operating profile or the second usage schedule (Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s). ….the operations can further include, at 410, reconfiguring admission control for the cellular node(s) associated with the wireless backhaul link(s) having decreased available capacity to deny any other UE from connecting to the cellular node(s)).

    PNG
    media_image2.png
    446
    620
    media_image2.png
    Greyscale

Yet,  Parulkar does not expressly teach send, to a distributed self-organizing network (dSON) associated with a base station, at least one of an operating profile or a usage schedule; 
However, in the analogous art,  Prasad explicitly discloses send, to a distributed self-organizing network (dSON) associated with a base station, at least one of an operating profile or a usage schedule; (Fig.1/Fig.5/Fig.9 & ¶0180 - The gNB-CU-C initiates the MC-PTM setup by sending the MC-PTM Setup Request message.  The message may include information about new/modified DL tunnel and/or TX configuration).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parulkar’s invention of managing network utilization according to wireless backhaul and radio access network (RAN) conditions to include Prasad’s invention of multi-cell point to multipoint transmission of multicast traffic in a radio access network, because it enables intra-gNB synchronized transmissions in 5G network.  (¶0001-¶0005, Prasad)

Re. claim 2,   Parulkar and Prasad teach claim 1.
Parulkar further teaches wherein the one or more processors (Fig. 6B, 612) are further configured to: receive, from a centralized distributed self-organizing network (cSON), one or more of a plurality of operating profiles, including the operating profile and the second operating profile, or a plurality of usage schedules, including the usage schedule and the second usage schedule. (Fig. 2A-2C/Fig. 3 & ¶0077 - operations 300 can be performed using one or more of: RMS 210 including RAN optimization module 214 or RAN management module 224.. Fig. 2A-2C/Fig. 3 & ¶0079 - At 306, the operations can include receiving an indication of a change in operating conditions for one or more wireless backhaul links. In various embodiments, the indication of the change in operating conditions can be an indication of a capacity or throughput change event (e.g., an ACM adjustment, traffic change, carrier aggregation, antenna modulation, etc.) for the one or more wireless backhaul links and can include one or more of: a link utilization for one or more wireless backhaul links, a new available capacity for one or more wireless backhaul link, jitter, latency, combinations thereof or other backhaul network related information. In various embodiments depending on the architecture of communication system 100, the indication of the change in operating conditions can be received, for example, by one or more of: RMS 210. Fig. 2A-2C/Fig. 3 & ¶0079 - one or more of RMS 210….may track historical conditions capacity or throughput conditions for wireless backhaul links 118a-118c).
Re. claim 3,   Parulkar and Prasad teach claim 1.
Parulkar further teaches wherein the one or more processors (Fig. 6B, 612) are further configured to: identify, based on receiving identifying information indicating at least one of the dSON or the base station, the dSON (Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity.); select, based on identifying the dSON, the at least one of the operating profile or the usage schedule (Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Also, see ¶0084); and wherein sending the at least one of the operating profile or the usage schedule is based on selecting the at least one of the operating profile or the usage schedule (Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s). ….the operations can further include, at 410, reconfiguring admission control for the cellular node(s) associated with the wireless backhaul link(s) having decreased available capacity to deny any other UE from connecting to the cellular node(s)).

Re. claim 4,   Parulkar and Prasad teach claim 1.
      Parulkar further teaches wherein the one or more processors (Fig. 6B, 612) are further configured to: select, based on obtaining information concerning at least one of a capability of the base station or a performance indicator of the base station, the at least one of the operating profile or the usage schedule (Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Also, see ¶0084), wherein sending the at least one of the operating profile or the usage schedule is based on selecting the at least one of the operating profile or the usage schedule (Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s). ….the operations can further include, at 410, reconfiguring admission control for the cellular node(s) associated with the wireless backhaul link(s) having decreased available capacity to deny any other UE from connecting to the cellular node(s)).

Re. claims 5 and 14,   Parulkar and Prasad teach claims 1 and 13.
      Parulkar further teaches wherein the one or more processors (Fig. 6B, 612) are further configured to: determine, based on the performance information associated with the performance of the base station, that the base station is not operating optimally (Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s)… cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. Fig. 2A-2C/Fig. 5 &  ¶0094 - At 504, the operations can include identifying candidate cellular node(s) …. that are determined to be neighboring cellular node(s) of the wireless backhaul link(s) experiencing the decreased available capacity. …cellular node(s) can be identified as candidate cellular node(s) for handover using measurement reports received from UE that are connected to the cellular node(s) associated with the wireless backhaul link(s) experiencing the decreased available capacity in combination with the capacity comparisons between links and the stored link associations.), wherein identifying the at least one of the second operating profile or the second usage schedule is based on determining that the base station is not operating optimally (Fig. 2A-2C/Fig. 4-5 & see ¶0084 & ¶0094).

Re. claim 6,   Parulkar and Prasad teach claim 1.
      Parulkar further teaches wherein the mSON, the dSON, and the base station are part of a cluster of a wireless telecommunications network. (Fig.1/Fig. 2A-2C & ¶0011 -  method can include communicating the indication of the change in operating conditions for the first wireless backhaul link to one or more of: a RAN management system (interpreted as mSON); a central self-organizing network (cSON) server associated with the RAN; one or more distributed self-organizing network (dSON) modules associated with the RAN. See snapshot  next page).

    PNG
    media_image2.png
    446
    620
    media_image2.png
    Greyscale

Re. claim 7,   Parulkar and Prasad teach claim 6.
      Parulkar further teaches wherein the one or more processors (Fig. 6B, 612) are further configured to: generate, based on receiving configuration parameters associated with the cluster, monitoring information identifying at least one performance indicator associated with the cluster (Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s)); and send, to the dSON, the monitoring information, wherein the dSON determines the performance information based on the performance indicator (Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s). ….the operations can further include, at 410, reconfiguring admission control for the cellular node(s) associated with the wireless backhaul link(s) having decreased available capacity to deny any other UE from connecting to the cellular node(s)).

Re. claim 8,   Parulkar and Prasad teach claim 1.
      Parulkar further teaches wherein the one or more processors (Fig. 6B, 612) are further configured to: receive, from a second dSON of the cluster, second performance information concerning the second dSON ; process the second performance information to determine a performance of the second dSON (Fig. 1/Fig. 2A-2C & ¶0015 - a radio access network (RAN) 102, a first set of one or more cellular node(s) 112a, a second set of one or more cellular node(s) 112b, a third set of one or more cellular node(s) 112c, a mobile core network 122 and a packet data network (PDN) 124. Fig. 1/Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c (i.e., a plurality of cellular node(s) / a plurality of dSON(s)), dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. Also, see Fig. 1/Fig.2A-B, a plurality of cellular node(s) / a plurality of dSON(s))  applicable for the aforesaid disclosures); and determine, based on the performance of the dSON and the second dSON, a performance of the cluster, wherein identifying the at least one of the second operating profile or the second usage schedule is based on determining the performance of the cluster (Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Also, see ¶0084, ¶0094-¶0095 along with Fig. 5).

Re. claim 9,   Parulkar and Prasad teach claim 1.
      Parulkar further teaches wherein the operating profile relates to at least one of: an enhanced mobile broad band profile, a massive machine-type communication profile, a connected vehicles profile, an enhanced multi-media profile, an internet of things profile, an ultra-reliable low latency communication profile, or a fixed wireless access profile (Fig.1/Fig. 2A-2C & ¶0011 - method can include communicating the indication of the change in operating conditions for the first wireless backhaul link to one or more of: a RAN management system (interpreted as mSON); a central self-organizing network (cSON) server associated with the RAN; one or more distributed self-organizing network (dSON) modules associated with the RAN. Fig. 1/Fig. 2A-2C & ¶0015 - a radio access network (RAN) 102, a first set of one or more cellular node(s) 112a, a second set of one or more cellular node(s) 112b, a third set of one or more cellular node(s) 112c, a mobile core network 122 and a packet data network (PDN) 124. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity) .

Re. claim 10,   Parulkar and Prasad teach claim 1.
      Parulkar further teaches wherein the one or more processors (Fig. 6B, 612) are further configured to: send, to a centralized distributed self-organizing network (cSON), the performance information to generate the at least one of the second operating profile or the second usage schedule (Fig.1/Fig. 2A-2C/Fig. 3 & ¶0081 - At 310, the operations can include assessing an available capacity for each wireless backhaul link 118a-118c following any capacity or throughput change(s) for any wireless backhaul link(s). .. the available capacity for each wireless backhaul link 118a-118c can be determined by calculating the difference between the throughput rate for each respective link at a given point in time and the sum of traffic flowing through each respective link from any corresponding cellular node(s) associated with each respective link. … the available capacity for each wireless backhaul link 118a-118c can be included in any messaging indicating capacity or throughput change event(s)); and receive, from the cSON, the at least one of the second operating profile or the second usage schedule, wherein identifying the at least one of the second operating profile or the second usage schedule is based on receiving the at least one of the second operating profile or the second usage schedule (Fig.1/Fig. 2A-2C/Fig. 3 & ¶0079 - At 306, the operations can include receiving an indication of a change in operating conditions for one or more wireless backhaul links. In various embodiments, the indication of the change in operating conditions can be an indication of a capacity or throughput change event (e.g., an ACM adjustment, traffic change, carrier aggregation, antenna modulation, etc.) for the one or more wireless backhaul links and can include one or more of: a link utilization for one or more wireless backhaul links, a new available capacity for one or more wireless backhaul link, jitter, latency, combinations thereof or other backhaul network related information. …. the indication of the change in operating conditions can be received, for example, by one or more of: RMS 210 ).

Re. claim 11,   Parulkar and Prasad teach claim 1.
      Parulkar further teaches wherein the operating profile and the second operating profile have characteristics to support one or more particular types of communication. (Fig.1/Fig. 2A-2C & ¶0011 - method can include communicating the indication of the change in operating conditions for the first wireless backhaul link to one or more of: a RAN management system (interpreted as mSON); a central self-organizing network (cSON) server associated with the RAN; one or more distributed self-organizing network (dSON) modules associated with the RAN. Fig. 1/Fig. 2A-2C & ¶0015 - a radio access network (RAN) 102, a first set of one or more cellular node(s) 112a, a second set of one or more cellular node(s) 112b, a third set of one or more cellular node(s) 112c, a mobile core network 122 and a packet data network (PDN) 124. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. Here, the particular types of communication refers to fixed wireless network as disclosed supra).

Re. claim 12,   Parulkar and Prasad teach claim 1.
      Parulkar further teaches wherein the usage schedule and the second usage schedule indicate when the operating profile or the second operating profile are to be applied. (Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Also, see ¶0084. Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s). ….the operations can further include, at 410, reconfiguring admission control for the cellular node(s) associated with the wireless backhaul link(s) having decreased available capacity to deny any other UE from connecting to the cellular node(s)).

Re. claim  15,   Parulkar and Prasad teach claim 13.
      Parulkar further teaches wherein the mSON, the dSON, and the base station are part of a cluster of a wireless telecommunications network (See ¶0011 along with Fig.1/Fig. 2A-2C with snapshot below) and further comprising: generating, based on receiving configuration parameters associated with the cluster, monitoring information identifying at least one performance indicator associated with the cluster; (Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s)); and sending, to the dSON, the monitoring information, wherein the dSON generates the performance information based on the performance indicator. (Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s). ….the operations can further include, at 410, reconfiguring admission control for the cellular node(s) associated with the wireless backhaul link(s) having decreased available capacity to deny any other UE from connecting to the cellular node(s)).

    PNG
    media_image2.png
    446
    620
    media_image2.png
    Greyscale

Re. claim  16,   Parulkar and Prasad teach claim 13.
      Parulkar further teaches wherein the mSON, the dSON, and the base station are part of a cluster of a wireless telecommunications network (See ¶0011 along with Fig.1/Fig. 2A-2C with snapshot above), and further comprising: receiving, from a second dSON, second performance information concerning the second dSON; processing the second performance information to determine a performance of the second dSON (Fig. 1/Fig. 2A-2C & ¶0015 - a radio access network (RAN) 102, a first set of one or more cellular node(s) 112a, a second set of one or more cellular node(s) 112b, a third set of one or more cellular node(s) 112c, a mobile core network 122 and a packet data network (PDN) 124. Fig. 1/Fig. 2A-2C/Fig. 4 &  ¶0084 - operations 400 can be performed using one or more of: RMS 210. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c (i.e., a plurality of cellular node(s) / a plurality of dSON(s)), dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. Also, see Fig. 1/Fig.2A-B, a plurality of cellular node(s) / a plurality of dSON(s))  applicable for the aforesaid disclosures); and determining, by the mSON based on the performance of the dSON and the second dSON, a performance of the cluster, wherein identifying the at least one of the second operating profile or the second usage schedule is based on determining the performance of the cluster (Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity. Also, see ¶0084, ¶0094-¶0095 along with Fig. 5).


Claims 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over ParulKar, in view of Cho et al. (2018/0124859 as submitted in IDS), Cho hereinafter.

Re. claim  17, Parulkar teaches a non-transitory computer-readable medium storing instructions (Fig. 6D, 636/634 & ¶0109-¶0110), the instructions comprising: one or more instructions (¶0109-¶0110) that, when executed by one or more processors (Fig. 6D, 632) associated with a centralized self-organizing network (cSON) (Fig. 6D / Fig. 2B, 220), cause the one or more processors to: generate, for a cluster including a distributed self-organizing networks (dSON) and a base station, at least one of an operating profile or a usage schedule (Fig.1/Fig.2A-2C/Fig. 3 & ¶0084 - operations 400 can be performed using one or more of: cSON algorithms (e.g., implemented via cSON server 220 including cSON RAN optimization module 222. Fig. 2A-2C/Fig. 4 & ¶0087 -  At 404, the operations can include identifying one or more candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the other wireless backhaul link(s) (e.g., link 118a and/or link 118c) having higher available capacity (e.g., lower link utilization) to receive handover over of one or more UE from the cellular node(s) (e.g., cellular node(s) 112b, dSON is associated with cellular nodes, see Fig. 2A-2C) associated with the at least one wireless backhaul link (e.g., wireless backhaul link 118b) having the decreased available capacity. Fig. 2A-2C/Fig. 4 & ¶0089 - At 406, the operations can include offloading one or more UE connected to the cellular node(s) associated with the at least one wireless backhaul link having decreased available capacity (e.g., cellular node(s) 112b associated with wireless backhaul link 118b) to the identified one or more of the candidate cellular node(s) (e.g., cellular node(s) 112a and/or 112c) in RAN 102 associated with the other wireless backhaul link(s) (e.g., link(s) 118a and/or 118c) having higher available capacity.); and perform, based on receiving the performance information, one or more actions associated with the cluster (Fig.1/Fig.2A-2C/Fig. 3 & ¶0084 - operations 400 can be performed using one or more of: cSON algorithms (e.g., implemented via cSON server 220 including cSON RAN optimization module 222. Fig. 2A-2C/Fig. 4 & ¶0089 - at 408, reconfiguring QoS policies for the candidate cellular node(s) receiving the offloaded UE to allow only high priority traffic to traverse the candidate cellular node(s). ….the operations can further include, at 410, reconfiguring admission control for the cellular node(s) associated with the wireless backhaul link(s) having decreased available capacity to deny any other UE from connecting to the cellular node(s)).
Yet, Parulkar does not expressly teach receive, based on sending the at least one of the operating profile or the usage schedule to a middle-tier self-organizing network (mSON), performance information concerning the at least one of the dSON or the base station; 
However, in the analogous art,  Cho explicitly discloses receive, based on sending the at least one of the operating profile or the usage schedule to a middle-tier self-organizing network (mSON), performance information concerning the at least one of the dSON or the base station (Fig. 1-2 & ¶0056 - A communication network.. a network in which a fronthaul, a midhaul, and a backhaul are integrated, and may be referred to as an ‘xhaul network’ or a ‘wireless xhaul network’. Also, the communication network according to the present disclosure may be referred to as a ‘mobile xhaul network (MXN)’ with emphasis on its support of mobility. Fig. 16 & ¶0110 - MXN may include a first XDU 1610, a second XDU 1620, and a third XDU 1630. The first XDU 1610, the second XDU 1620, and the third XDU 1630 included in the MXN may establish a bearer in consideration of QoS characteristics of data. ... The first XDU 1610, the second XDU 1620, and the third XDU 1630 of the MXN may support multi-hop transmission according to QoS characteristics based on the MXN forwarding bearer between the first XDU 1610 and the third XDU 1630. Fig. 16-17/Fig. 20 & ¶0135 - first communication node may identify the QoS of the data to be transmitted from the first communication node (S1951). Fig. 16-17/Fig. 20 & ¶0136 - first communication node may determine the second communication node, among the plurality of communication nodes, to which the data is to be transmitted based on the identified QoS and the forwarding table preconfigured by the third communication node (S1952). That is, the third communication node may construct the forwarding table including information on at least one communication node for transmitting data in consideration of the QoS of the data, and may transmit the constructed forwarding table to the first communication node. Fig. 16-17/Fig. 20 & ¶0137 - the first communication node may establish a radio bearer for the determined second communication node (S1953)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parulkar’s invention of managing network utilization according to wireless backhaul and radio access network (RAN) conditions to include Cho’s invention of a system and a method for supporting mobility in a communication network in which a fronthaul, a midhaul, and a backhaul are integrated, because it provides flexibility and expandability to the communication network by reducing CAPEX (capital expenditures) and OPEX (operating expenses) as compared to a conventional case where fronthaul,  midhaul, and backhaul are respectively constructed as a dedicated transport network for the communication network. (¶0006/¶0021-¶0022, Cho)

Re. claim  18,   Parulkar and Cho teach claim 17.
 Parulkar further teaches wherein the one or more instructions (¶0109-¶0110), that cause the one or more processors (Fig. 6D, 632) to generate the at least one of the operating profile or the usage schedule (Fig.1/Fig.2A-2C/Fig. 3-4 & See ¶0084/¶0089), cause the one or more processors to: generate, based on one or both of configuration parameters, or historical information, associated with the cluster, the at least one of the operating profile or the usage schedule (Fig.1/Fig.2A-2C/Fig. 3-4  & ¶0044 - backhaul network management system may track historical conditions for wireless backhaul links 118a-118c in order to generate information that can be included in change event messaging to indicate increased/decreased modulation levels and/or increased/decreased coding strength. Fig.1/Fig.2A-2C/Fig. 3  & ¶0080 - backhaul NMS 212 may track historical capacity or throughput conditions for wireless backhaul links 118a-118c in order to generate information to be included in capacity or throughput change event messaging (e.g., an indication noting a change from high to low throughput rate or vice-versa). …. cSON server 220 ….may track historical conditions capacity or throughput conditions for wireless backhaul links 118a-118c).
Re. claim  19,   Parulkar and Cho teach claim 17.
Parulkar further teaches wherein the one or more instructions (¶0109-¶0110), when executed by the one or more processors (Fig. 6D, 632), cause the one or more processors to: determine configuration parameters concerning the cluster, wherein receiving performance information is further based on sending the configuration parameters (Fig.1/Fig.2A-2C/Fig. 3 & ¶0077 - operations 300 can be performed using one or more of: cSON algorithms (e.g., implemented via cSON server 220 including cSON RAN optimization module 222. Fig.1/Fig.2A-2C/Fig. 3  & ¶0079 - At 306, the operations can include receiving an indication of a change in operating conditions for one or more wireless backhaul links. …, the indication of the change in operating conditions can be an indication of a capacity or throughput change event (e.g., an ACM adjustment, traffic change, carrier aggregation, antenna modulation, etc.) for the one or more wireless backhaul links and can include one or more of: a link utilization for one or more wireless backhaul links, a new available capacity for one or more wireless backhaul link, jitter, latency, combinations thereof or other backhaul network related information. ..the indication of the change in operating conditions can be received, for example, by one or more of: cSON server 220. Fig.1/Fig.2A-2C/Fig. 3  & ¶0080 - At 308, the operations can include determining utilization of one or more wireless backhaul link(s) in comparison to one or more link utilization threshold value(s) configured for the link(s). … the operations can include determining that link utilization for one or more wireless backhaul link(s) has increased above certain link utilization threshold value(s) or determining link utilization has decreased below certain (same or different) link utilization threshold value(s) ig.1/Fig.2A-2C/Fig. 3  & ¶0082 - At 312, the operations can include adjusting cellular loading in RAN 102 based, at least in part on the utilization of wireless backhaul links 118a-118c and the available capacity of the wireless backhaul links 118a-118c).
Re. claim  20,   Parulkar and Cho teach claim 17.
Parulkar further teaches wherein the one or more instructions (¶0109-¶0110), that cause the one or more processors (Fig. 6D, 632) to perform the one or more actions, cause the one or more processors to perform at least one of: generate, by the performance information, one or more instructions to control at least one antenna of the base station (Fig.1/Fig.2A-2C/Fig. 3-4 & ¶0103 - backhaul utilization module 218 can be configured to facilitate one or more of: monitoring, managing and/or updating backhaul nodes 114.1a-114.2a, 114.1b-114.2b and 114.1c-114.2c (e.g., via ACM adjustments, antenna adjustments, etc.); generating one or more throughput or capacity change event indications including any other backhaul network related information that may be communicated to cSON server 220. Examiner interprets that one of the claimed feature to be mapped because of the presence of “at least one of” and “or” ); or update, based on the performance information, a machine learning model that generates the at least one of the operating profile or the usage schedule.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467